Citation Nr: 0936342	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-16 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  In April 1990, the Board denied the Veteran's original 
claim seeking service connection for posttraumatic stress 
disorder (PTSD).

2.  In July 2003, the RO issued a rating decision which 
denied a claim to reopen the issue of entitlement to service 
connection for PTSD.  Although provided notice of this 
decision that same month, the Veteran did not perfect an 
appeal thereof.
 
3.  Evidence associated with the claims file since the 
unappealed July 2003 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The RO's November 2005, February 2006, March 2006, 
May 2006 and September 2006 letters advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Specifically, the notice letters provided to the Veteran in 
November 2005 and February 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the Veteran's specific claim for service connection for 
PTSD was previously denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service personnel and service treatment records.  The RO has 
also obtained the Veteran's identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, in developing claims to reopen, the VCAA 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f).  For the reasons indicated below, the 
Board finds that new and material evidence has not been 
submitted.  Therefore, a VA examination is not required 
regarding the issue on appeal.  38 C.F.R. § 3.159(c)(4).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veteran served on active duty in the United States 
Marines from March 1966 to March 1970.  He filed his initial 
claim seeking service connection for PTSD in May 1988.  The 
RO subsequently denied this claim in a November 1988 rating 
decision; thereafter, the Veteran timely perfected an appeal 
of this decision.  In April 1990, the Board issued a decision 
which denied the Veteran's original claim seeking service 
connection for PTSD.  In reaching this conclusion, the Board 
determined that the Veteran was not shown to have engaged in 
combat with the enemy; and that a diagnosis of PTSD based on 
an independently verifiable inservice stressor was not shown.

In May 2003, the Veteran filed to reopen his claim seeking 
service connection for PTSD.  In July 2003, the RO issued a 
rating decision which confirmed and continued the denial of 
service connection for PTSD.  Notice of this decision was 
sent to the Veteran that same month, and he did not file a 
timely appeal.

In August 2005, the Veteran filed his claim to reopen the 
issue of entitlement to service connection for PTSD.  In 
support of his claim, the Veteran and his representative have 
argued that his service personnel records establish his 
participation in combat during service.  Specifically, he 
alleges that his award of the Naval Achievement Medal for 
Valor and his duties and activities in the military warrant 
this finding.  In addition, the Veteran submitted argument 
that his current psychiatric condition is best diagnosed as 
inservice aggravation of PTSD from childhood aphasia.  

In October 2006, a VA examination for PTSD was conducted.  
The VA examiner noted that the Veteran's claims folder was 
reviewed pursuant to this examination.  During the 
examination, the Veteran reported stressors including 
difficulties dealing with his supervisors.  He reported that 
his former base in Vietnam was attacked while he was 
stationed in Okinawa.  He also reported that "he did hear 
rocket attacks at times, but they never came close to the 
base while he was stationed there."  Following a mental 
status examination, the report concluded with diagnoses of 
continuous alcohol dependence, and continuous marijuana 
abuse.  The VA examiner further noted that the Veteran does 
not meet the DSM-IV clinical criteria for a diagnosis of 
PTSD.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As noted above, the April 1990 Board decision denied the 
Veteran's initial claim seeking service connection for PTSD.  
Thereafter, the RO's July 2003 rating decision denied the 
Veteran's claim to reopen.  Notice of the RO's July 2003 
decision was sent to the Veteran that same month.  He did not 
file a timely notice of disagreement with this decision.  See 
38 C.F.R. § 20.201 (2008).  Accordingly, the July 2003 RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
 
The RO obtained treatment records relating to the Veteran 
from the Social Security Administration (SSA).  The June 29, 
1988 letter from RBK Counseling Center, and the April 10, 
1987 VA neuropsychology examination report, with addendum 
were previously considered by the RO at the time of its last 
final rating decision in July 2003.  Consequently, this 
evidence is not new.  

The remaining new medical evidence of record consists of a 
February 1990 psychiatric evaluation and a March 1990 
telephone interview report.  While the telephone interview 
report noted the Veteran's interest in aphasia and PTSD, it 
does not provide a medical diagnosis.  The February 1990 
psychiatric evaluation concluded with a diagnosis of 
depression, rule out schizoaffective disorder.  However, this 
condition was not attributed to the Veteran's military 
service over nineteen years earlier.  PTSD was not diagnosed.  
Accordingly, the Board does not find this evidence to be 
material to the Veteran's present attempt to reopen his claim 
of service connection for PTSD; moreover, it does not raise a 
reasonable possibility of substantiating the claim.

Also included with the SSA records was a March 1990 
Disability and Transmittal form which listed a diagnosis of 
PTSD and noted that the Veteran was incapable of employment 
based upon a February 1990 psychiatric evaluation report.  
However, the February 1990 diagnosed depression, rule out 
schizoaffective disorder, not PTSD.  Although this evidence 
is new, it does not raise a reasonable possibility of 
substantiating the claim.  None of the actual examination or 
treatment records received from SSA included a diagnosis of 
PTSD.  Thus, there is no basis shown for listing the 
diagnosis of PTSD on the form.  

In support of his claim, the Veteran and his representative 
have argued that his service personnel records establish his 
participation in combat, and therefore service connection for 
PTSD is warranted.  The Veteran also argued his current 
psychiatric condition is best diagnosed as inservice 
aggravation of PTSD from childhood aphasia.  These arguments, 
however, are essentially duplicative of his prior 
allegations, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  The Veteran's service 
personnel records, which outline his duties and 
accomplishments during service, including his award of the 
Navy Achievement Medal, were previously of record at the time 
of the RO's July 2003 rating decision.  No new service 
department records have been received since the RO's prior 
decision in herein in July 2003.  38 C.F.R. § 3.156(c).  In 
addition, the Veteran's argument concerning his alleged 
preservice aphasia was also considered at the time of the 
RO's last final decision in July 2003.  Moreover, where, as 
here, resolution of an issue under consideration turns on a 
medical matter, an unsupported lay statement, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the newly submitted statements herein are not material 
evidence since they do not raise a reasonable possibility of 
substantiating a claim to reopen the issue of entitlement to 
service connection for PTSD.  

The Veteran in this case was provided with an October 2006 VA 
psychiatric examination.  Based upon review of the Veteran's 
claims folder and psychiatric examination of the Veteran, the 
VA examiner opined, "[a]lthough the VA Regional Office 
concedes the stress in his C-File, he does not appear to meet 
the DSM-IV stressor criteria for the diagnosis of PTSD."  
The report then concluded with diagnoses of continuous 
alcohol dependence and continuous marijuana abuse, which the 
examiner did not attribute to the Veteran's military service.  
Although new, this evidence does raise a reasonable 
possibility of substantiating a claim to reopen the issue of 
entitlement to service connection for PTSD.  


In support of the Veteran's claim, his representative argued 
that the VA examination in October 2006 was inadequate as the 
VA examiner was wrongfully under the impression that the 
Veteran was not recognized as a combat Veteran.  The Board 
does not find any merit to the representative's argument.  
First, the Board rejects the assertion that a medical 
diagnosis of PTSD hinges upon VA's factual finding of the 
Veteran's participation in combat.  Moreover, the VA examiner 
in this case noted that the RO had conceded the Veteran's 
stressors in this matter.  Thus, regardless of the Veteran's 
actual combat status, which the examiner felt had been 
established, a diagnosis of PTSD was not indicated.  In 
addition, a VA psychiatric examination performed in June 2003 
also concluded that the the DSM-IV criteria for a diagnosis 
of PTSD had not been met.  In fact, a diagnosis of PTSD has 
not been shown for more than fifteen years. 

As such, the evidence submitted is not material to the issue 
of service connection PTSD as these records do not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  38 C.F.R. § 3.156.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the July 2003 decision remains final, and the appeal is 
denied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for PTSD is not 
reopened, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


